Citation Nr: 1315309	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disc protrusion at L5-S1, secondary to a service-connected anxiety disorder. 

2.  Entitlement to service connection for aggravation of degenerative disc disease of the lumbar spine, secondary to post-operative osteochondritis dissecans of the right patella.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for degenerative disc disease of the lumbar spine (claimed as a lower back condition).  

The single issue denied by the RO has been separated into two issues as the Veteran's claim for aggravation of degenerative disc disease due to his service-connected knee disorder is a different theory of entitlement based on a disability that is distinct from the disc herniation that occurred when he fell out of bed having a nightmare in July 2007.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records showing continuing treatment for the claimed disabilities.  Because the Board is granting the Veteran's claim for a disc protrusion at L5-S1 and remanding his claim for service connection for degenerative disc disease of the spine, there is no prejudice to the Veteran in the Board's adjudication of his claims without initial RO review of this evidence.  

The issue of service connection for aggravation of degenerative disc disease of the lumbar spine, secondary to post-operative osteochondritis dissecans of the right patella, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's disc protrusion of the lumbar spine, at L5-S1, is due to symptoms of nightmares attributed to his service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disc protrusion of the lumbar spine, at L5-S1, as secondary to service-connected anxiety disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Veteran contends that he suffered a significant increase in lower back pain due to a disc herniation of the lumbar spine that occurred when he fell out of bed during a nightmare caused by his service-connected anxiety disorder in July 2007.  Service connection may be granted on a secondary basis for a disability that is the result of or aggravated by a service connected disability.  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); 38 C.F.R. § 3.310.  

Here, although there is evidence indicated that many of the Veteran's symptoms have subsequently resolved, the medical evidence demonstrates the existence of a disc protrusion at L5-S1 with nerve root impingement during the pendency of the claim.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Veteran's own statements, supported by the statement submitted by his wife and the medical history recorded by his treating physicians, establish that he fell out of bed upon awakening from a nightmare, followed by the immediate onset of increased back pain.  His statements are both competent and credible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that lay persons are competent to testify to incidents which are factual in nature); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.  The Veteran's psychiatric treatment records establish a history of symptoms of nightmares due to his psychiatric disorder.  The Veteran's statements combined with the psychiatric treatment records provide probative evidence in support of his claim.  

Lastly, in March 2010, a VA physician conducted a thorough review of the Veteran's medical history, and a complete examination, and provided the opinion that it is at least as likely as not that the fall in July 2007 reported by the Veteran provided the force to herniate some of the disc through an already degenerative annulus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (in order for the Board to assess whether the opinion provided is the product of sound medical analysis applied to the significant facts of the particular case, the medical expert must identify the facts considered and fully articulate the reasoning for the opinion).  

There are several other VA medical opinions of record, but none as probative as the March 2010 VA medical opinion.  A June 2009 medical opinion was speculative because of uncertainty surrounding the Veteran's account of the fall in July 2007, which the Board has since found to be credible.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  The April 2012, July 2012, and October 2012 medical opinions did not address whether the Veteran's fall had an aggravating effect on his degenerative disc disease, causing the disc to herniate.  Consequently, these opinions are not sufficient and, furthermore, raise questions as to whether the examiner applied medical principles reliably the facts of the case when compared with the March 2010 opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez, 22 Vet. App. at 302.
  
Therefore, as the medical evidence of record shows a diagnosis of a disc protrusion at L5-S1 during the pendency of the claim, the lay evidence establishes a fall in July 2007 due to nightmares, and a VA medical nexus opinion establishes that the disc protrusion occurred as a result of the fall in July 2007, service connection for a disc protrusion of the lumbar spine at L5-S1 is warranted.  See Kyhn, 24 Vet. App. at 240; Smith, 24 Vet. App. at 49; 38 C.F.R. § 3.310.  Where the balance of the evidence is in equipoise, all doubt as to any question of fact has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a disc protrusion at L5-S1, secondary to a service-connected anxiety disorder, is granted.


REMAND

In the April 2009 statement constituting the Veteran's informal claim, he asserted that his service-connected right knee disorder was aggravating his degenerative disc disease of the lumbar spine.  A June 2008 VA treatment record reports that the Veteran has a "[h]istory of right knee injury in the past with subsequent surgery, now with some chronic pain which he believes throws off his gait, exacerbating his back pain."

To date, no VA medical opinion has been obtained on whether gait changes caused by the Veteran's service connected right knee injury are aggravating the back pain associated with his service-connected degenerative disc disease.  Therefore, as all VA examination reports and opinions obtained are insufficient to allow for a determination on this issue, this opinion should be obtained on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, appropriate efforts should be made to obtain any outstanding VA treatment records and private treatment records that the Veteran would like VA to consider in support of his claims.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records showing treatment for back pain.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran to submit any additional relevant private treatment records that he has in his possession, or to identify (i.e. obtain the names, addresses, and approximate dates of treatment) the private medical care providers that have provided treatment for his back pain and to furnish signed authorizations for release of these identified records.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.  All development efforts should be associated with the claims file.

3.  Then, obtain a medical opinion from an appropriate VA examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

a) The examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine is aggravated by his service-connected right knee disability, including any gait changes.

b) The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

c) If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2012).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


